331 S.W.3d 346 (2011)
Reginald JUDGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94363.
Missouri Court of Appeals, Eastern District, Division Two.
February 15, 2011.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Reginald Judge (hereinafter, "Movant") pleaded guilty to trafficking in the second degree, Section 195.223 RSMo (2000). Movant was sentenced as a prior drug offender and a persistent felony offender to ten years' imprisonment. Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises two points on appeal, alleging the motion court erred in denying his post-conviction motion because the State failed to alleged the quantity of cocaine base found and did not establish Movant knowingly possessed it, and his plea counsel misled him into believing he would receive probation.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).